Exhibit 10.2

SECOND AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Second Amended and Restated Executive Employment Agreement (hereinafter
called the “Agreement”), is made as of the latest date indicated below between
Mastech Digital Technologies, Inc., a Pennsylvania corporation (hereinafter
called “Company”), Mastech Digital, Inc., a Pennsylvania corporation
(hereinafter called “Parent”) and the undersigned employee, John J. Cronin, Jr.
(hereinafter called “Executive”).

WHEREAS, Company, Parent and Executive entered into that certain Executive
Employment Agreement, dated March 18, 2009, as amended on January 7, 2013 and
further amended on March 18, 2013 (solely with respect to compensation),
pursuant to which the Company employed Executive (hereinafter called the
“Original Employment Agreement”);

WHEREAS, the Original Employment Agreement was replaced by an Amended and
Restated Executive Employment Agreement on March 20, 2017 (the “First Amended
and Restated Employment Agreement”);

WHEREAS, Parent, Company and Executive now desire to amend and restate the First
Amended and Restated Employment Agreement upon the terms and conditions set
forth herein;

WHEREAS, this Agreement is a term and condition of Executive’s employment and is
made in consideration for employment, wages and benefits offered to Executive
contemporaneously with this Agreement; and

WHEREAS, this Agreement is necessary for the protection of the legitimate and
protectable business interests of Company and its Affiliates (as hereinafter
defined) and their customers, prospective customers, accounts and confidential,
proprietary and trade secret information.

NOW THEREFORE, for the consideration set forth herein, the receipt and
sufficiency of which are acknowledged by the parties, and intending to be
legally bound hereby, Company and Executive agree as follows:

1.    DEFINITIONS. As used herein:

(a)    “Affiliate” shall mean and include Parent and any corporation, trade or
business which is, as of the date of this Agreement, with Company, part of a
group of corporations, trades or businesses connected through common ownership
with Parent, where more than 50% of the stock or other equity interests of each
member of the group (other than Parent) are owned, directly or indirectly, by
one or more other members of the group.

(b)    “Change of Control” shall mean (i) the consummation of a reorganization,
merger or consolidation or similar form of corporate transaction, involving
Company or any of its subsidiaries (a “Business Combination”), in each case,
with respect to which all or substantially all of the individuals and entities
who were the respective beneficial owners of the outstanding common stock
immediately prior to such Business Combination do not, immediately following
such Business Combination, beneficially own, directly or indirectly, more than
fifty percent (50%)

 



--------------------------------------------------------------------------------

of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination; or (ii) the complete liquidation or
dissolution of Company or sale or other disposition of all or substantially all
of the assets of Company other than to a corporation with respect to which,
following such sale or disposition, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the common stock of Company immediately
prior to such sale or disposition.

(c)    “Confidential Information” shall include, but is not necessarily limited
to, any information which may include, in whole or part, information concerning
Company’s and its Affiliates’ accounts, sales, sales volume, sales methods,
sales proposals, customers or prospective customers, prospect lists, manuals,
formulae, products, processes, methods, financial information or data,
compositions, ideas, improvements, inventions, research, computer programs,
computer related information or data, system documentation, software products,
patented products, copyrighted information, know how and operating methods and
any other trade secret or proprietary information belonging to Company or any
Affiliate or relating to Company’s or any Affiliate’s affairs that is not public
information.

(d)    “Customer(s)” shall mean any individual, corporation, partnership,
business or other entity, whether for-profit or not-for-profit (i) whose
existence and business is known to Executive as a result of Executive’s access
to Company’s and its Affiliates’ business information, Confidential Information,
customer lists or customer account information; (ii) that is a business entity
or individual with whom Company or any Affiliate has contracted or negotiated
during the one (1) year period preceding the termination of Executive’s
employment; or (iii) who is or becomes a prospective client, customer or
acquisition candidate of Company or any Affiliate during the period of
Executive’s employment.

(e)    “Competing Business” shall mean any individual, corporation, partnership,
business or other entity which operates or attempts to operate a business which
provides, designs, develops, markets, engages in, produces or sells any
products, services, or businesses which are the same or similar to those
produced, marketed, invested in or sold by Company or any Affiliate.

(f)    “Good Reason” shall mean, without the written consent of Executive, (i) a
material diminution of Executive’s job responsibilities; (ii) a material
reduction in Executive’s base salary, unless such reduction is part of a
reduction in compensation for all employees of Company in general; (iii) the
geographic relocation of Executive’s principal place of employment greater than
fifty (50) miles from Company’s offices in Pittsburgh, Pennsylvania; or
(iv) material breach by Company of this Agreement. Notwithstanding the
foregoing, Good Reason shall not be deemed to exist unless notice of termination
on account thereof is given no later than sixty (60) days after the time at
which the event or condition purportedly giving rise to Good Reason first occurs
or arises; and, provided that if there exists an event or condition that
constitutes Good Reason, Company shall have thirty (30) days from the date
notice of such a termination is given to cure such event or condition and, if
Company does so, such event or condition shall not constitute Good Reason
hereunder.

 

- 2 -



--------------------------------------------------------------------------------

(g)    “Parent” shall mean Mastech Digital, Inc. or any successor.

2.    DUTIES. Executive, who is employed in the position set forth on Schedule A
hereof as of the date of this Agreement, agrees to be responsible for such
duties as are commensurate with and required by such position and any other
duties as may be assigned to Executive by Company from time to time. Executive
further agrees to perform Executive’s duties in a diligent, trustworthy, loyal,
businesslike, productive, and efficient manner and to use Executive’s best
efforts to advance the business and goodwill of Company and its Affiliates.
Executive further agrees to devote all of Executive’s business time, skill,
energy and attention exclusively to the business of Company and to comply with
all rules, regulations and procedures of Company. During the term of this
Agreement, Executive will not engage in any other business for Executive’s own
account or accept any employment from any other business entity, or render any
services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other person, firm or corporation,
other than as a volunteer for charitable organizations, without the prior
written approval of Company, which shall not be unreasonably withheld.
Executive’s duties shall be performed at Company’s offices in Pittsburgh,
Pennsylvania, reasonable periods of business travel excepted.

3.    COMPENSATION. Executive’s compensation as of the date of this Agreement is
as set forth on Schedule A hereto. Company shall be entitled to withhold from
any payments to Executive pursuant to the provisions of this Agreement any
amounts required by any applicable taxing or other authority, or any amounts
payable by Executive to Company or any Affiliate (including, without limitation,
repayment of any amount loaned to Executive by Company or any Affiliate).

4.    BENEFITS. Executive is eligible for the standard Company benefits, which
may be modified by Company at any time or from time to time in accordance with
the terms of Company’s applicable benefit plans and policies. Executive shall
also be entitled to reimbursement of business-related expenses in accordance
with Company’s standard policies concerning reimbursement of such expenses.

5.    POLICIES AND PRACTICES. Executive agrees to abide by all Company rules,
regulations, policies, practices and procedures, of which he shall be given
notice by Company, which Company may amend from time to time.

6.    AGREEMENT NOT TO COMPETE. In order to protect the business interests and
goodwill of Company and its Affiliates with respect to Customers and accounts,
and to protect Confidential Information, Executive covenants and agrees that for
the entire period of Executive’s employment, and for a period of one (1) year
after termination of Executive’s employment for any reason, Executive will not:

(a)    directly or indirectly contact any Customer for the purpose of soliciting
such Customer to purchase, lease or license a product or service that is the
same as, similar to, or in competition with those products and/or services made,
rendered, offered or under development by Company or any Affiliate;

 

- 3 -



--------------------------------------------------------------------------------

(b)    directly or indirectly employ, or knowingly permit any company or
business directly or indirectly controlled by Executive to employ any person who
is employed by Company or any Affiliate at any time during the term of
Executive’s employment, or in any manner facilitate the leaving of any such
person from his or her employment with Company or any Affiliate;

(c)    directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between Company or any Affiliate and any
of its employees or solicit, induce, or attempt to induce employees of Company
or any Affiliate to terminate employment with Company or Affiliate and become
self-employed or employed with others in the same or similar business or any
product line or service provided by Company or any Affiliate; or

(d)    directly or indirectly engage in any activity or business as a
consultant, independent contractor, agent, employee, officer, partner, director
or otherwise, alone or in association with any other person, corporation or
other entity, in any Competing Business operating within the United States or
any other country where Executive has worked and/or conducted business for
Company and its Affiliates within the one (1) year period prior to the
termination of Executive’s employment.

Executive acknowledges that Company and its Affiliates are engaged in business
throughout the United States, as well as in other countries and that the
marketplace for Company’s and its Affiliates’ products and services is
worldwide. Executive further covenants and agrees that the geographic, length of
term and types of activities restrictions (non-competition restrictions)
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of Company and its Affiliates because of the scope
of Company’s and the Affiliates’ businesses.

In the event that a court of competent jurisdiction shall determine that one or
more of the provisions of this Paragraph 6 is so broad as to be unenforceable,
then such provision shall be deemed to be reduced in scope or length, as the
case may be, to the extent required to make this Paragraph enforceable. If
Executive violates the provisions of this Paragraph 6, the periods described
therein shall be extended by that number of days which equals the aggregate of
all days during which at any time any such violations occurred. Executive
acknowledges that the offer of employment by Company, or any other consideration
offered for signing this agreement, is sufficient consideration for Executive’s
agreement to the restrictive covenants set forth in this Paragraph 6, and that
each Affiliate is an intended third-party beneficiary of such covenants with a
separate and independent right to enforce the same. Executive agrees that
Executive’s signing of an employment agreement containing the restrictive
covenants set forth herein was a condition precedent to Executive’s continued
employment with Company.

7.    NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. Executive covenants
and agrees during Executive’s employment or any time after the termination of
such employment, not to communicate or divulge to any person, firm, corporation
or business entity, either directly or indirectly, and to hold in strict
confidence for the benefit of Company, all Confidential Information except that
Executive may disclose such Confidential Information to persons, firms or
corporations who need to know such Confidential Information during the course
and within the scope of Executive’s employment. Executive will not use any
Confidential Information for any purpose or for Executive’s personal benefit
other than in the course and within

 

- 4 -



--------------------------------------------------------------------------------

the scope of Executive’s employment. Executive agrees to sign and abide by the
terms and conditions of Company’s Confidential Information and Intellectual
Property Protection Agreement, a copy of which is attached hereto as Schedule B
and incorporated as though fully set forth herein.

8.    TERMINATION. This Agreement may be terminated by either party with or
without Cause under the following conditions:

(a)    With Cause Termination. Executive may be terminated from employment with
“Cause.” “Cause” shall mean (i) the commission of a crime involving moral
turpitude, theft, fraud or deceit; (ii) conduct which brings Company or any
Affiliate into public disgrace or disrepute and that is demonstrably and
materially injurious to the business interest of Company or any Affiliate;
(iii) substantial or continued unwillingness to perform duties as reasonably
directed by Executive’s supervisors or Company’s Board of Directors; (iv) gross
negligence or deliberate misconduct; or (v) any material breach of Paragraphs 6
or 7 of this Agreement, or Executive’s Confidential Information and Intellectual
Property Protection Agreement. In the event that Executive is terminated with
Cause, Company may immediately cease payment of any further wages, benefits or
other compensation hereunder other than salary and benefits (excluding options)
earned through the date of termination. Executive acknowledges that Executive
has continuing obligations under this Agreement including, but not limited to
Paragraphs 6 and 7, in the event that Executive is terminated with Cause.

(b)    Without Cause Termination; Resignation. In the event that Executive’s
employment is terminated by Company without Cause or Executive resigns at the
direction of Company’s or Parent’s Board of Directors, Executive will be
entitled to the following:

(1)    Twelve (12) months of Executive’s last monthly base salary, as set forth
in Schedule A, less appropriate deductions, divided into equal installments and
paid on Company’s regular payroll dates over a period of twelve (12) months
commencing with the first regular payroll date occurring on or after the
sixtieth (60th) day following Executive’s termination date, together with a
catch-up payment consisting of the installments that otherwise would have been
paid on the regular payroll dates occurring between the termination date and
such initial payment date, and the remaining installments paid on succeeding
regular payroll dates during such twelve (12)-month period until paid in full
(“Severance Pay”).

Severance Pay will be treated as amounts paid under Company’s generally
applicable severance pay policy (“Severance Policy”) as in effect from time to
time to the extent of Executive’s entitlement to payments under the Severance
Policy.

(2)    Executive’s annual performance-based cash bonus target, as set forth in
Schedule A, less appropriate deductions, payable on the sixtieth (60th) day
following Executive’s termination of employment.

(3)    Continued coverage under Company’s employee benefit plans (other than
401(k) or pension benefit coverage) after termination of employment for
Executive and his eligible dependents, as and when provided under the

 

- 5 -



--------------------------------------------------------------------------------

Severance Policy, and subject to the payment of applicable premiums or other
costs, all in accordance with the terms of the Severance Policy and the
applicable benefit plans (including, without limitation, cessation of such
benefits due to receiving similar benefit coverage from a new employer).

(4)    Following the cessation of coverage under Company’s group health
(medical, dental, and vision) plans under Paragraph 8(b)(3) above, Executive
shall be entitled to continue his coverage and coverage for any eligible
qualified beneficiary under Company’s group health plans in accordance with and
for as long as required under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) (subject to payment of the applicable cost for such coverage
as may be required by Company in accordance with COBRA). Any period of
post-termination coverage under Paragraph 8(b)(3) above shall not be considered
as part of the COBRA continued coverage period.

(5)    For any period COBRA coverage under Company’s group health plans is in
effect for Executive and/or Executive’s qualified beneficiaries during the first
six (6) months after Executive’s termination of employment, Executive shall
receive a monthly payment at the same time as the Severance Pay, less
appropriate withholding, pursuant to Company’s regular schedule and payroll
practices, in an amount equal to the excess of Executive’s cost for COBRA
coverage over the cost Executive would have paid for group health plan coverage
as an active employee of Company.

(6)    For a period of twelve (12) months following Executive’s termination
date, continued vesting in unvested stock options outstanding as of such
termination date and granted under Company’s Stock Incentive Plan, or any
successor thereto (the “Options”).

(7)    The exercise period for a vested Option, including those which vest
pursuant to Paragraph 8(b)(6) above, will be extended for a period of six
(6) months after the otherwise applicable expiration date, but not later than
the earlier of (i) the original expiration date of such Option; or (ii) ten (10)
years from the date of grant.

Executive further acknowledges that Company’s obligations under this Paragraph
8(b), are contingent upon and subject to Executive’s signing (and not revoking)
an agreement and release of all claims against Company in a form similar to the
one attached hereto as Schedule C (or such other form acceptable to Company),
and such release becoming effective in accordance with its terms prior to the
sixtieth (60th) day following Executive’s termination date.

(c)    Without Cause or Good Reason Termination following Change of Control. In
the event that upon or within one (1) year following a Change of Control, either
Executive voluntarily terminates his employment with Company for Good Reason or
Company terminates Executive’s employment with Company without Cause, Executive
will be entitled to the following in lieu of the payments and benefits to which
Executive would otherwise be entitled upon such termination in accordance with
Paragraph 8(b):

 

- 6 -



--------------------------------------------------------------------------------

(1)    A lump sum payment, less appropriate deductions, equal to two (2) times
the sum of (i) Executive’s average annual base salary for the last three
(3) years (including the year of termination); and (ii) Executive’s average
annual performance-based cash bonus received for the prior three (3) years (not
including the year of termination), such payment to be made on the sixtieth
(60th) day following Executive’s termination date.

(2)    Payment by Company of the premiums, less appropriate withholding,
required to continue Executive’s and his eligible dependents’ group health care
(medical, dental, and vision) coverage under the applicable provisions of COBRA,
provided that Executive timely elects to continue such coverage under COBRA, for
a period ending on the first to occur of (i) the date twenty-four (24) months
following Executive’s termination of employment; and (ii) the date Executive
becomes eligible for health care coverage through another employer, provided
that the amount of the premiums payable under this Paragraph is equal to the
excess of Executive’s cost for COBRA coverage over the cost Executive would have
paid for group health plan coverage as an active employee of Company.

(3)    Acceleration in full, effective as of Executive’s final day of
employment, of the vesting and/or exercisability of all then-outstanding equity
awards held by Executive.

(4)    The exercise period for a vested Option, including those which vest
pursuant to Paragraph 8(c)(3) above, will be extended for a period of six
(6) months after the otherwise applicable expiration date, but not later than
the earlier of (i) the original expiration date of such Option; or (ii) ten (10)
years from the date of grant.

(5)    Reimbursement for outplacement services (not exceeding Twenty-Five
Thousand Dollars ($25,000)) in accordance with Company’s standard policies
concerning reimbursement.

Executive further acknowledges that Company’s obligations under this Paragraph
8(c), are contingent upon and subject to Executive’s signing (and not revoking)
an agreement and release of all claims against Company in a form similar to the
one attached hereto as Schedule C (or such other form acceptable to Company),
and such release becoming effective in accordance with its terms prior to the
sixtieth (60th) day following Executive’s termination date.

(d)    Section 280G. Notwithstanding anything herein to the contrary, if any
payment or benefit hereunder or otherwise payable to Executive constitutes a
“parachute payment” (as defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (“Code”)), and the net after-tax amount of any such
parachute payment is less than the net after-tax amount if the aggregate
payments and benefits to be made to Executive were three times Executive’s “base
amount” (as defined in Code Section 280G(b)(3)), less One Dollar ($1.00), then
the aggregate of the amounts constituting the parachute payments shall be
reduced to an amount equal to three (3) times Executive’s base amount, less One
Dollar ($1.00). If a reduction in severance and other benefits constituting
parachute payments is necessary so that benefits are delivered to a lesser
extent, reduction will occur in the following order: reduction of cash payments;
then reduction of employee benefits.

 

- 7 -



--------------------------------------------------------------------------------

The determinations to be made with respect to this Paragraph shall be made by
Company’s independent accountants or such other person or entity to which the
parties mutually agree, which shall be paid by Company for the services to be
provided hereunder. For purposes of making the calculations required by this
Paragraph, the accountants may make reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999 and make reasonable
assumptions regarding Executive’s marginal tax rate in effect for such parachute
payments, including the effect of the deductibility of state and local taxes on
such marginal tax rate. Executive and Company shall furnish to accountants such
information and documents as the accountants may reasonably request in order to
make a determination under this Paragraph.

9.    TERM. Executive’s employment shall continue from year to year or until
such employment is terminated in accordance with the provisions of Paragraph 8.
Executive acknowledges and agrees that nothing herein guarantees Executive
continued employment by Company for any specified or intended term, and that his
employment and this Agreement may be terminated by Company at any time.

10.    EQUITABLE RELIEF; FEES AND EXPENSES. Executive stipulates and agrees that
any breach of this Agreement by Executive will result in immediate and
irreparable harm to Company and its Affiliates, the amount of which will be
extremely difficult to ascertain, and that Company and its Affiliates could not
be reasonably or adequately compensated by damages in an action at law. For
these reasons, Company and its Affiliates shall have the right to obtain such
preliminary, temporary or permanent injunctions or restraining orders or decrees
as may be necessary to protect Company or any Affiliate against, or on account
of, any breach by Executive of the provisions of this Agreement without the need
to post bond. Such right to equitable relief is in addition to all other legal
remedies Company or any Affiliate may have to protect its rights. The prevailing
party in any such action shall be responsible for reimbursing the non-prevailing
party for all costs associated with obtaining the relief, including reasonable
attorneys’ fees, and expenses and costs of suit. Executive further covenants and
agrees that any order of court or judgment obtained by Company or an Affiliate
which enforces Company’s or Affiliate’s rights under this Agreement may be
transferred, without objection or opposition by Executive, to any court of law
or other appropriate law enforcement body located in any other state in the
United States or any other country in the world where Company or such Affiliate
does business, and that said court or body shall give full force and effect to
said order and or judgment.

11.    EMPLOYMENT DISPUTE SETTLEMENT PROCEDURE-WAIVER OF RIGHTS. In
consideration of Company employing Executive and the wages and benefits provided
under this Agreement, Executive and Company each agree that, in the event either
party (or its representatives, successors or assigns) brings an action in a
court of competent jurisdiction relating to Executive’s recruitment, employment
with, or termination of employment from Company, the plaintiff in such action
agrees to waive his, her or its right to a trial by jury, and further agrees
that no demand, request or motion will be made for trial by jury.

 

- 8 -



--------------------------------------------------------------------------------

In consideration of Company employing Executive, and the wages and benefits
provided under this Agreement, Executive further agrees that, in the event that
Executive seeks relief in a court of competent jurisdiction for a dispute
covered by this Agreement, Company may, at any time within sixty (60) days of
the service of Executive’s complaint upon Company, at its option, require all or
part of the dispute to be arbitrated by one arbitrator in accordance with the
rules of the American Arbitration Association. Executive agrees that the option
to arbitrate any dispute is governed by the Federal Arbitration Act, and is
fully enforceable. Executive understands and agrees that, if Company exercises
its option, any dispute arbitrated will be heard solely by the arbitrator, and
not by a court. The parties agree that the prevailing party shall be entitled to
have all of their legal fees paid by the non-prevailing party. This pre-dispute
resolution agreement will cover all matters directly or indirectly related to
Executive’s recruitment, employment or termination of employment by Company;
including, but not limited to, claims involving laws against any form of
discrimination whether brought under federal and/or state law, and/or claims
involving co-employees, but excluding Worker’s Compensation Claims.

THE RIGHT TO A TRIAL, AND TO A TRIAL BY JURY, IS OF VALUE. YOU MAY WISH TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, TAKE A COPY OF THIS
AGREEMENT WITH YOU. HOWEVER, YOU WILL NOT BE OFFERED EMPLOYMENT UNDER THIS
AGREEMENT UNTIL THIS AGREEMENT IS SIGNED AND RETURNED BY YOU.

12.    AMENDMENTS. No supplement, modification, amendment or waiver of the terms
of this Agreement shall be binding on the parties hereto unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions.

13.    ACKNOWLEDGMENTS OF EXECUTIVE. Executive hereby acknowledges and agrees
that: (a) this Agreement is necessary for the protection of the legitimate
business interests of Company and its Affiliates; (b) the restrictions contained
in this Agreement may be enforced in a court of law whether or not Executive is
terminated with or without cause or for performance related reasons;
(c) Executive has no intention of competing with Company and its Affiliates
within the limitations set forth above; (d) Executive has received adequate and
valuable consideration for entering into this Agreement; (e) Executive’s
covenants shall be construed as independent of any other provision in this
Agreement and the existence of any claim or cause of action Executive may have
against Company or any Affiliate, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by Company or an Affiliate of
these covenants; and (f) the execution and delivery of this Agreement is a
mandatory condition precedent to Executive’s receipt of the consideration
provided herein.

14.    FULL UNDERSTANDING. Executive acknowledges that Executive has been
afforded the opportunity to seek legal counsel, that Executive has carefully
read and fully understands all of the provisions of this Agreement and that
Executive, in consideration for the compensation set forth herein, is
voluntarily entering into this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

15.    ENTIRE AGREEMENT. This Agreement supersedes all prior agreements, written
or oral, between Company or Affiliates and Executive concerning the subject
matter hereof.

16.    SEVERABILITY. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Agreement and shall survive the termination of Executive’s employment with
Company for any reason.

17.    OTHER AGREEMENTS. Executive represents and warrants that Executive is not
a party to or otherwise subject to or bound by the terms of any contract,
agreements or understandings that would affect Executive’s right or abilities to
perform under this Agreement. Executive specifically represents that Executive
will not use any confidential information obtained from Executive’s prior
employer(s) in the performance of Executive’s duties herein and is not subject
to any other restrictive covenants or non-competition agreements.

18.    CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this
Agreement shall be deemed to have been made and entered into in Allegheny
County, Pennsylvania and that the law of the Commonwealth of Pennsylvania shall
govern this Agreement, without regard to conflict of laws principles.
Jurisdiction and venue is exclusively limited in any proceeding by Company or an
Affiliate or Executive to enforce their rights hereunder to any court or
arbitrator geographically located in Allegheny County, Pennsylvania. Executive
hereby waives any objections to the jurisdiction and venue of the courts in or
for Allegheny County, Pennsylvania, including any objection to personal
jurisdiction, venue, and/or forum non-conveniens, in any proceeding by Company
or any Affiliate to enforce its rights hereunder filed in or for Allegheny
County, Pennsylvania. Executive agrees not to object to any petition filed by
Company or an Affiliate to remove an action filed by Executive from a forum or
court not located in Allegheny County, Pennsylvania.

19.    SUCCESSORS IN INTEREST. This Agreement shall be binding upon and shall
inure to the benefit of the successors, assigns, heirs and legal representatives
of the parties hereto. Parent and Company shall each require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its business and/or assets to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
Parent or Company, as the case may be, would be required to perform it if no
such succession had taken place, and Executive agrees to be obligated by this
Agreement to any successor, assign or surviving entity. As used in this
Paragraph, “Parent” shall mean Parent as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise and “Company” shall mean
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Any successor to Company is an intended third party
beneficiary of this Agreement. Executive may not assign this Agreement otherwise
than by will or the laws of decent and distribution.

 

- 10 -



--------------------------------------------------------------------------------

20.    NOTICES. All notices, requests, demands or other communications by the
terms hereof required or permitted to be given by one party to the other shall
be given in writing by personal delivery or by registered mail, postage prepaid,
addressed to such other party or delivered to such other party as follows:

(a)    to Company at:

Company’s last known address

Attention: President or Chairman of the Board

(b)    to Executive at:

Executive’s last known address

Attention: Executive

or at such other address as may be given by either of them to the other in
writing from time to time, and such notices, requests, demands, acceptances or
other communications shall be deemed to have been received when delivered or, if
mailed, three (3) Business Days after the day of mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received when delivered or, if mailed, three (3) Business
Days from the day of the resumption of normal mail service.

21.    SECTION 409A.

(a)    Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein either shall either be exempt from the requirements of Code
Section 409A (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment, if
any, under any arrangement that constitute a “nonqualified deferral of
compensation” within the meaning of Section 409A and which do not otherwise
qualify under the exemptions under Treas. Regs. Section 1.409A-1 (including
without limitation, the short-term deferral exemption or the permitted payments
under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided on the earlier of (i) the date which is six months after Executive’s
“separation from service” (as such term is defined in Section 409A and the
regulations and other published guidance thereunder) for any reason other than
death; and (ii) the date of Executive’s death.

(b)    After Executive’s termination, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the date of his termination and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the date of Executive’s termination for purposes of this Agreement.
Each payment under this Agreement or otherwise shall be treated as a separate
payment for purposes of Section 409A. In no event may Executive, directly or
indirectly, designate the calendar

 

- 11 -



--------------------------------------------------------------------------------

year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” within the meaning of Section 409A and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of Company.

22.    COUNTERPARTS: TELECOPY. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Delivery of executed signature pages by
facsimile transmission will constitute effective and binding execution and
delivery of this Agreement.

23.    HEADINGS. The headings used in this Agreement are for convenience only
and are not to be considered in construing or interpreting this Agreement.

24.    DRAFTER PROVISION. The parties agree that they have both had the
opportunity to review and negotiate this Agreement, and that any inconsistency
or dispute related to the interpretation of any of the provisions of this
Agreement shall not be construed against either party.

25.    SURVIVABILITY. The terms of this Agreement survive the termination of
Executive’s employment with Company for any reason.

[signature page follows]

 

- 12 -



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT.

 

MASTECH DIGITAL TECHNOLOGIES, INC.:    

EXECUTIVE:

By:

 

 

/s/ Vivek Gupta

 

   

/s/ John J. Cronin, Jr.

John J. Cronin, Jr.

Date:   March 21, 2018  

 

  Date:   March 21, 2018 Witness:   /s/ Donna Kijowski  

 

  Witness:   /s/ Donna Kijowski Date:   March 21, 2018  

 

  Date:   March 21, 2018 MASTECH DIGITAL, INC.       By:   /s/ Vivek Gupta  

 

 

 

 

 

Date:   March 21, 2018  

 

 

 

 

 

Witness:   /s/ Donna Kijowski  

 

 

 

 

 

Date:   March 21, 2018  

 

 

 

 

 

 

- 13 -



--------------------------------------------------------------------------------

Schedule A

This Schedule A dated March 21, 2018, is issued pursuant to the Second Amended
and Restated Executive Employment Agreement by and among Company, Parent and
Executive, dated March 21, 2018 (the “Agreement”), and shall be incorporated
therein and governed by the terms and conditions of such Agreement. This
Schedule A (6) is effective April 1, 2018, and is intended to replace any
previously issued Schedule A.

1. Position: Chief Financial Officer. Executive shall report in such capacity to
Company’s Chief Executive Officer.

2. Base Salary: $300,000 per year.

3. Bonus: Executive will be entitled to an annual performance-based cash bonus
of $170,000, for the achievement of certain financial and operational targets.
These targets, and the bonus dollars tied to such targets, will be determined
and communicated to you by the Chief Executive Officer on an annual basis. For
the 2018 calendar year, your bonus will be based on the following performance
measures:

 

  a. Consolidated Revenue;

 

  b. Non-GAAP Earnings Per Share – Diluted;

 

  c. Consolidated Gross Profit Dollars; and

 

  d. First Quarter 2018 Revenues for the Company’s Data and Analytics Services
Business.

The target amount for each measure for the 2018 calendar year is set forth on
Appendix 1 to this schedule. Should Company fail to achieve the target amount
for the above performance measures, Executive’s annual performance-based bonus,
if any, shall be based upon Company’s evaluation of the percentage of the target
amount achieved during the year. Conversely, should Company’s performance exceed
the target amount for the above performance measures, Executive’s annual
performance-based bonus may exceed the bonus amount stated above, based upon
Company’s evaluation of the percentage of the over-achievement of such target
amount(s). All bonuses will be paid by March 15, 2019, following the completion
of Company’s year-end audit. If Executive leaves Company voluntarily, or is
terminated with Cause, before December 31, 2018, Executive will not be eligible
for a bonus. If Executive is terminated by Company during 2018 without Cause,
Executive’s bonus calculation will be based on Company’s annual results
(calculated as though Executive were still an employee) and a prorated bonus
will be paid considering the days in 2018 in which Executive was employed by
Company divided by 365.

4. Benefits: Executive is eligible for standard company benefits in the same
manner as other executives of Company.

5. Expenses: Company will reimburse all properly documented expenses reasonably
related to Executive’s performance of Executive’s duties hereunder.

 

- 14 -



--------------------------------------------------------------------------------

6. Stock Options: On March 21, 2018, Executive received an award of a
non-qualified stock option to purchase 50,000 shares of Parent common stock,
subject to the terms and conditions set forth on Appendix 2 to this Schedule.
Thereafter, during the Term of Employment, Executive shall be eligible to
receive non-qualified stock options and other awards pursuant to Company’s Stock
Incentive Plan in a manner and amount determined by the Compensation Committee
in its sole discretion.

 

BY:   /s/ Vivek Gupta / March 21, 2018     BY:   /s/ John J. Cronin, Jr. /
March 21, 2018   Company / Date       Executive / Date

 

- 15 -